Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 1 of 27 PageID: 2110




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY




    DAVID MALEK,
                                                   Case No. 18–cv–03205–BRM–ESK
              Plaintiff,

         v.
                                                               OPINION
    CHEF’S ROLL, INC.,

              Defendant.



   KIEL, U.S.M.J.

        THIS MATTER is before me on plaintiff David Malek’s motion for leave to
   file a second amended complaint (Motion).            (ECF No. 83.) Defendant Chef’s
   Roll, Inc. opposes the Motion.   (ECF No. 85.) Malek filed a reply brief in further
   support of the Motion.   (ECF No. 86.)        For the following reasons, the Motion is
   GRANTED in part and DENIED in part.

                                     BACKGROUND
        Chef’s Roll operates an online community and website for culinary
   professionals and was founded by Thomas Keslinke and Frans van der Lee.
   (ECF No. 46 ¶¶ 3, 5.) Malek is the owner and chief executive officer of non-party
   Gunter Wilhelm Cutlery & Cookware (Gunter Wilhelm), a maker of professional
   grade cutlery and cookware.      (Id. ¶ 2.)   In 2013, Chef’s Roll approached Malek
   with a “partnership opportunity.”       (Id. ¶ 8.)    According to the first amended
   complaint, “it was agreed” that Malek would promote Chef’s Roll in the culinary
   industry in exchange for an ownership interest in the company; Chef’s Roll, in
   turn, would promote Gunter Wilhelm on Chef’s Roll’s website.         (Id. ¶ 9.) When
   Malek’s promotional efforts proved successful, Chef’s Roll enlisted Malek to
   become a founding investor in Chef’s Roll.        (Id. ¶¶ 10–12.) Malek would make
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 2 of 27 PageID: 2111




   investments in Chef’s Roll, receive “Founders Stock,” and sit on Chef’s Roll’s
   Board of Advisors.     (Id. ¶¶ 14–17, 19, 20.)
          Malek continued to promote and grow Chef’s Roll, but never received
   documents memorializing Chef’s Roll’s promises or the issuance of any shares.1
   (Id. ¶¶ 15, 18–23.) At some point, Chef’s Roll advised Malek it “would need to
   ‘re-evaluate’ the actual value of what Malek had previously contributed by way
   of hotel and flight compensation to Chef’s Roll,” and a disagreement arose.         (Id.
   ¶ 21.)     In 2017, Malek learned that Chef’s Roll ceased promoting Gunter Wilhelm
   and removed Gunter Wilhelm products from Chef’s Roll’s website, in violation of
   the parties’ purported agreement.      (Id. ¶¶ 24, 25.)   Malek demanded from Chef’s
   Roll $700,000 in compensation, or alternatively, the promised Founders Stock.
   (Id. ¶¶ 26, 27.)

                                PROCEDURAL HISTORY
          Malek filed the complaint on March 6, 2018.        (ECF No. 1.)   The complaint
   asserted four causes of action: breach of contract (count one); unjust enrichment
   (count two); quantum meruit (count three); and fraud (count four).        (Id. pp. 7–9.)
   Chef’s Roll filed a motion to dismiss for lack of personal jurisdiction pursuant to
   Federal Rule of Civil Procedure (Rule) 12(b)(2) on May 21, 2018.          (ECF No. 7.)
   Malek opposed (ECF No. 10), and Chef’s Roll replied (ECF No. 11).          On July 11,
   2018, former Chief Judge Jose L. Linares denied the motion without prejudice
   and instructed the parties to engage in jurisdictional discovery.        (ECF Nos. 13,
   14.)
          After the conclusion of jurisdictional discovery, Chef’s Roll filed another
   motion to dismiss pursuant to Rule 12(b)(2), (3), and (6) on February 15, 2019.
   (ECF No. 37.)      Malek opposed (ECF No. 38), and Chef’s Roll replied (ECF No.



          Chef’s Roll appears to question the existence of any agreement with Malek, noting
          1

   in opposition that no term sheet, offer letter, or written agreement with Malek was ever
   signed. (ECF No. 85 pp.7–9.)



                                                2
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 3 of 27 PageID: 2112




   39).       District Judge Brian R. Martinotti partially granted the motion to dismiss
   on August 16, 2019 and dismissed Malek’s fraud claim without prejudice to re-
   plead that claim.        (ECF No. 44 p. 22; ECF No. 45 p. 2.) However, the first
   amended complaint filed on September 16, 2019 asserted breach of contract,
   unjust enrichment, and quantum meruit without any fraud claim.2 (ECF No. 46
   pp. 7–9.)      Chef’s Roll filed its answer to the first amended complaint on October
   15, 2019.       (ECF No. 48.)
          On October 29, 2019, Magistrate Judge Steven C. Mannion entered a
   scheduling order setting the deadline to seek leave to amend to January 24, 2020,
   (ECF No. 50 ¶ 14). Fact discovery was briefly extended several times.           (Id. ¶ 2;
   ECF No. 60 ¶ 1; ECF No. 63.) By supplemental scheduling order dated
   November 16, 2020, Judge Mannion afforded Malek leave to file an application
   for “late” amendment by December 4, 2020. (ECF No. 80 ¶ 2.) This matter was
   then reassigned to me on November 24, 2020.          (Docket entry after ECF No. 80.)
          The present Motion was filed on December 4, 2020.        (ECF No. 83.)    Malek
   seeks leave to add causes of action for fraudulent inducement, fraudulent
   concealment, shareholder oppression, breach of fiduciary duty, and fraudulent
   transfer.      (ECF No. 83-1 p. 5.)   Malek also seeks to add the co-founders of Chef’s
   Roll, Thomas Keslinke and Frans van der Lee (Co-Founders), and asserts all
   proposed claims against them individually.3 (Id.; ECF No. 83-28 pp.15–28.)


          2Malek’s moving papers refer to the proposed amended pleading as the “Proposed
   First Amended Complaint.” (ECF No. 83-1 p. 5; ECF No. 86 p. 5.) But Malek already
   filed the first amended complaint on September 16, 2019. (ECF No. 46.) Thus, Malek’s
   proposed amended pleading (ECF No. 83-28) would constitute the second amended
   complaint.

          3All new claims proposed by Malek are directed against the Co-Founders.
   However, portions of the breach of fiduciary duty claim (count seven) (ECF No. 83-27
   ¶ 23), and fraudulent transfer claim (count eight) (id. ¶¶ 109, 113) also appear to be
   directed at Chef’s Roll. Malek’s proposed pleading does not clearly specify whether the
   new claims are also being asserted against Chef’s Roll. Accordingly, and based on my
   examination of the new pleading—with the exception of the fraudulent inducement claim
   (count four)—all new claims shall be construed as against the Co-Founders only.

                                                  3
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 4 of 27 PageID: 2113




        Malek argues the proposed claims are based on new discovery, particularly
   the Co-Founders’ deposition testimony, and documents received from Chef’s Roll’s
   accountant in late October of 2020.        (ECF No. 83-1 p. 5.) Malek also attributes
   any delay in obtaining this discovery to Chef’s Roll’s “tactics.”        (Id.) Insofar as
   the Motion was filed after the deadline to amend in the scheduling order (ECF
   No. 50 ¶ 14), Malek submits he has shown good cause to consider the amendment
   under Rule 16 since, despite his diligence, he could not have sought to amend any
   earlier.   (ECF No. 83-1 pp. 10–12.)      Malek also seeks leave to amend under Rule
   15, since the amendment is not futile, would not prejudice Chef’s Roll, and was
   not unduly delayed. (Id. pp. 12, 13.)         He also argues the amendment is not
   motivated by bad faith or dilatory motive.          (Id. p. 12.)
        In opposition, Chef’s Roll disputes that Malek satisfies the “good cause”
   standard under Rule 16, as the deadline to amend lapsed, and fact discovery
   remains closed.     (ECF No. 85 p. 6.)     It argues Malek’s failure to bring the new
   claims sooner demonstrates a lack of diligence.          (Id. pp. 15–17.) Chef’s Roll also
   claims it would be prejudiced by the amendment since the new claims would
   necessitate “re-opening” discovery.       (Id. pp. 6, 16–18.) Furthermore, it argues
   each of the proposed claims is futile because none would survive a motion to
   dismiss.   (Id. pp. 6, 19–28.)     Chef’s Roll notes that Malek’s “real motive” to
   amend at this juncture is “to protect himself from the potential consequences of
   Chef’s Roll’s imminent bankruptcy.” 4          (Id. p. 6.) Chef’s Roll’s arguments in
   opposition are disputed in Malek’s reply brief.          (ECF No. 86 pp. 7–19.)




   Furthermore, the fraudulent concealment, shareholder oppression, and breach of
   fiduciary duty claims against Chef’s Roll could be futile, since the directors and officers
   of the corporation (and not the corporation itself) owe fiduciary duties to the stockholders.
   See Francis v. United Jersey Bank, 87 N.J. 15, 36 (1981).

        4 Chef’s Roll has not, since the filing of its opposition, identified any bankruptcy or
   insolvency proceedings involving Chef’s Roll.



                                                   4
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 5 of 27 PageID: 2114




                                STANDARD OF REVIEW
        Although a motion to amend is generally governed by Rule 15(a), a party
   who moves to amend a pleading “after a scheduling order deadline has passed
   must also meet Rule 16’s ‘good cause requirement.’”     Kuchinsky v. Pressler &
   Pressler, LLP, No. 12-01903, 2014 WL 1679760, at *2 (D.N.J. Apr. 28, 2014)
   (citing Dimensional Commc’ns, Inc. v. Oz Optics, Ltd., 148 F.App’x 82, 85 (3d Cir.
   2005)).   Thus, after this deadline has elapsed, a motion for leave to amend is
   governed by both Rule 15 and Rule 16.      In re Merck & Co., Inc. Vytorin/Zetia
   Sec. Litig., No. 08-02177, 2012 WL 406905, at *3 (D.N.J. Feb. 7, 2012).

        I.    RULE 16 STANDARD

        Rule 16(b)(4) provides that a scheduling order “may be modified only for
   good cause and with the judge’s consent.”          Fed.R.Civ.P. 16(b)(4).    “The
   determination as to whether good cause exists depends on the diligence of the
   moving party.”    Phillips v. Greben, No. 04-05590, 2006 WL 3069475, at *6
   (D.N.J. Oct. 27, 2006).     Under some circumstances, good cause may be found
   based on a “mistake, excusable neglect or any other factor which might
   understandably account for the failure of counsel to undertake to comply with the
   Scheduling Order.”    Id.    Thus, to demonstrate good cause under Rule 16, the
   moving party must show that, despite its diligence, the scheduling order deadline
   could not reasonably be met.     Dopico v. IMS Trading Corp., No. 14-01874, 2018
   WL 623666, at *2 (D.N.J. Jan. 30, 2018) (citing Venetec Int’l, Inc. v. Nexus Med.,
   LLC, 541 F.Supp.2d 612, 618 (D. Del. 2008)).   The most common basis for finding
   a lack of good cause is the party’s knowledge of the potential claim before the
   deadline to amend. See Dimensional Commc’ns, 148 F.App’x at 85.        Therefore,
   a court may deny a motion to amend for lack of good cause if the moving party
   had “knowledge of [a] potential claim before the deadline to amend[ ]” expired.
   Dopico, 2018 WL 623666, at *2 (citing Stallings v. IBM Corp., No. 08-03121, 2009
   WL 2905471, at *16 (D.N.J. Sept. 8, 2009)).



                                              5
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 6 of 27 PageID: 2115




        Nevertheless, a finding of good cause under Rule 16 remains appropriate
   where the moving party provides a “sufficient explanation of its diligence.”
   Harbor Laundry Sales, Inc. v. Mayflower Textile Servs. Co., No. 09-06259, 2011
   WL 6303258, at *5 (D.N.J. Dec. 16, 2011).      Moreover, the Rules “reject [ ] the
   approach that pleading is a game of skill in which one misstep by counsel may be
   decisive to the outcome and accept [ ] the principle that the purpose of pleading is
   to facilitate a proper decision on the merits.”   Physicians Healthsource, Inc. v.
   Advanced Data Sys. Int’l, LLC, No. 16-03620, 2018 WL 3000175, at *3 (D.N.J.
   June 15, 2018) (citing Foman v. Davis, 371 U.S. 178, 181–82 (1962)).     Ultimately,
   the court has “discretion in determining what kind of showing the moving party
   must make in order to satisfy Rule 16(b)’s good cause requirement.”         Phillips,
   2006 WL 3069475, at *6.

        II.   RULE 15 STANDARD
        Rule 15 “embodies a liberal approach to pleading.”       Arthur v. Maersk, Inc.,
   434 F.3d 196, 202 (3d Cir. 2006) (citation omitted).    “The court should freely give
   leave [to amend] when justice so requires.”            Fed.R.Civ.P. 15(a)(2).    “This
   standard encompasses a broad range of equitable factors.”        Arthur, 434 F.3d at
   203 (citing Foman, 371 U.S. at 182). Under Foman, in the absence of unfair
   prejudice, futility of amendment, undue delay, bad faith, or dilatory motive, the
   court must grant leave to amend.      Grayson v. Mayview State Hosp., 293 F.3d
   103, 108 (3d Cir. 2002) (citing Foman, 371 U.S. at 182). The grant or denial of
   leave to amend is a matter committed to the sound discretion of the court.       Arab
   African Int’l Bank v. Epstein, 10 F.3d 168, 174 (3d Cir. 1993).    “The liberality of
   Rule 15(a) counsels in favor of amendment even when a party has been less than
   perfect in the preparation and presentation of a case.”     Arthur, 434 F.3d at 206
   (citing Foman, 371 U.S. at 182).     The court may also ground its decision “on
   consideration of additional equities, such as judicial economy/burden on the court
   and the prejudice denying leave to amend would cause to the plaintiff.”         Mullin



                                              6
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 7 of 27 PageID: 2116




   v. Balicki, 875 F.3d 140, 149–50 (3d Cir. 2017).    “[T]he Third Circuit has ‘made
   clear that there is to be a liberal use of Rule 15 to amend complaints so as to state
   additional causes of action.’”   In re L’Oreal Wrinkle Cream Mktg. Pracs. Litig.,
   No. 12-03571, 2015 WL 5770202, at *3 (D.N.J. Sept. 30, 2015) (quoting Leased
   Optical Dep’t, Inc. v. Opti-Center, Inc., 120 F.R.D. 476, 479 (D.N.J. 1988)).     The
   Third Circuit also recognizes the “strong liberality in allowing amendments
   under Rule 15 … to ensure that claims will be decided on the merits rather than
   on technicalities.”   Clinton v. Jersey City Police Dep’t., No. 07-05686, 2017 WL
   1024274, at *2 (D.N.J. Mar. 16, 2017).

                         LEGAL ANALYSIS AND DISCUSSION

         I.      ANALYSIS UNDER RULE 16
         Malek provides a sufficient explanation of his diligence.   Accordingly, good
   cause exists to relax the deadline to amend in the scheduling order.      Initially, it
   bears repeating that “the purpose of pleading is to facilitate a proper decision on
   the merits.”     Physicians Healthsource, Inc., 2018 WL 3000175, at *3 (citing
   Foman, 371 U.S. at 181–82).
         This action commenced on March 6, 2018 (ECF No. 1), and, according to
   Chef’s Roll, the parties have participated in fact discovery for about one year (ECF
   No. 85 p. 18).     Malek did not obtain discovery pertaining to Chef’s Roll’s
   revenues, profitability, and Co-Founder salaries until July 20, 2020, about six
   months after the deadline to amend in the scheduling order.       (ECF No. 86 p. 8.)
   As the fact discovery deadline of October 30, 2020 approached (ECF No. 63),
   Malek obtained additional discovery, including the Co-Founders’ testimony, and
   documents subpoenaed from Chef’s Roll’s accountant.        (ECF No. 83-1 pp. 5–6.)
   Malek believes the new discovery supports his new claims, and the discovery
   could not have been obtained before the scheduling order deadline.      (Id. pp. 6, 8,
   9, 10, 13.)   Accordingly, good cause exists to consider the amendment.     See Titus
   v. Borough of Maywood, No. 14-02007, 2016 WL 7477759, at *2 (D.N.J. Dec. 29,



                                              7
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 8 of 27 PageID: 2117




   2016) (finding “good cause” for late amendment at “late stage” of litigation where
   proposed claims supported by new documents produced after deadline to amend).
         Malek continued to act diligently once the new discovery was in hand.
   After the Co-Founders were deposed, the subpoenaed documents were obtained,
   and this new discovery was considered, Malek raised the matter of amending his
   pleadings at a status conference with Judge Mannion on November 16, 2020.
   (ECF No. 80.)        The Motion for “late” amendment was permitted, and timely filed.
   (ECF No. 83.)

         II.    ANALYSIS UNDER RULE 15
         The next question is whether leave to amend should be granted under Rule
   15.   Titus, 2016 WL 7477759, at *1.         In the absence of undue delay, unfair
   prejudice, bad faith, dilatory motive, or futility of amendment, the court must
   grant the request for leave to amend.       Foman, 371 U.S. at 182.
                   A.      Undue Delay and Unfair Prejudice
         I find no undue delay. “[D]elay alone is an insufficient ground to deny leave
   to amend.”      Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir.
   2001).      “[T]he question of undue delay requires that we focus on the movant’s
   reasons for not amending sooner.”        Id. However, at some point, delay becomes
   undue, placing an unwarranted burden on the court, and an unfair burden on the
   opposing party.        Adams v. Gould Inc., 739 F.2d 858, 868 (3d Cir. 1984). As set
   forth above, Malek obtained new discovery between July and October of 2020,
   when the Co-Founders’ depositions proceeded.         He sought to amend by seeking
   Chef’s Roll’s consent on October 8, 2020 (ECF No. 86 p. 8), and permission to file
   the Motion at the status conference on November 16, 2020 (ECF No. 80).            The
   Motion followed.        (ECF No. 83.) Any delay here was not undue.
         Of course, where “the delay unduly prejudices the non-moving party[,]”
   delay may be a sufficient basis to deny an amendment.           Cornell & Co., Inc. v.
   Occupational Safety & Health Rev. Comm’n, 573 F.2d 820, 823 (3d Cir. 1978)
   (citation omitted).      The “touchstone” for the denial of an amendment is prejudice.

                                                 8
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 9 of 27 PageID: 2118




   Zenith Radio Corp. v. Hazeltine Rsch., Inc., 401 U.S. 321, 330–31 (1971).
   Consequently, “[u]nfair prejudice is usually found when there has been a
   significant unjustified delay in moving to amend that creates an unfair
   disadvantage for the defendant.”     In re Merck, 2012 WL 406905, at *2.       Courts
   also evaluate prejudice by examining whether the amendment would require the
   non-moving party to expend significant, additional resources, or would
   significantly delay the resolution of the dispute.     See Long v. Wilson, 393 F.3d
   390, 400 (3d Cir. 2004).    On the other hand, incidental prejudice, without more,
   will not support a denial of leave to amend.         See In re Caterpillar, Inc., 67
   F.Supp.3d 663, 668 (D.N.J. 2014).
        I find no unfair prejudice to Chef’s Roll.   Chef’s Roll claims that it “will have
   to gather additional evidence to refute [Malek’s] new theory” along with
   allegations premised on Malek’s status as a shareholder of Chef’s Roll.      (ECF No.
   85 p. 17.)   As a preliminary matter, most of Malek’s new claims are directed
   against the Co-Founders individually, not against Chef’s Roll.      Also, merely that
   some additional discovery may result from an amendment is insufficient to
   establish the sort of prejudice necessary to deny the Motion.    See Evonik Degussa
   GMBH v. Materia Inc., No. 09-00636, 2011 WL 13152274, at *6 (D.N.J. Dec. 13,
   2011) (citation omitted).     I recognize that, to the extent Malek’s proposed
   amendment is allowed, discovery will need to be re-opened.        See Stallings, 2009
   WL 2905471, at *17 (finding that prejudice may result where amendment will
   require re-opening of discovery, would delay resolution of matter, or would
   unnecessarily increase litigation costs).    But as noted in Chef’s Roll’s opposition,
   “[t]he parties have engaged in discovery for approximately a year[.]”       (ECF No.
   85 p. 18.)   Further, Malek and the Co-Founders have already been deposed.
   (ECF No. 83-1 p. 5; ECF No. 86 p. 10.)      Given the status of discovery, any delay
   occasioned by additional discovery necessitated by the new claims outweighs any
   incidental prejudice to Chef’s Roll for having to participate in such discovery.
   Conversely, Malek could suffer undue prejudice if the proposed claims are not


                                                9
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 10 of 27 PageID: 2119




   permitted.       Mullin, 875 F.3d at 149–50 (allowing courts to consider “additional
   equities,” including prejudice to the plaintiff if leave to amend were denied).    As
   the Third Circuit has expressed a “strong liberality in allowing amendments
   under Rule 15” in order “to ensure that claims will be decided on the merits[,]”
   Clinton, 2017 WL 1024274, at *2, the amendment will be permitted here.
                    B.     Bad Faith and Dilatory Motive
          I find no dilatory motive.     “The question of undue delay, as well as the
   question of bad faith, requires that we focus on the plaintiffs’ motives for not
   amending their complaint to assert th[e] claim[s] earlier[.]”     Adams, 739 F.2d at
   868.       Chef’s Roll argues that, while Malek was “well-positioned” to seek leave to
   amend by July 20, 2020 based on information then available to him, he failed to
   pursue the amendment and fails to explain his “dilatory behavior[.]”          (ECF No.
   85 p. 6.) First, the parties evidently agree that Malek could not have sought
   amendment prior to July of 2020, when Malek had obtained some (but not all) of
   the new discovery pertaining to Chef’s Roll’s revenues, profitability, and Co-
   Founder salaries.       (Id.; ECF No. 86 p. 5.) Second, Malek obtained additional,
   new discovery in the form of testimony and subpoenaed documents in October of
   2020.       Between October and November of 2020, Malek promptly commenced the
   process for amending his pleading.         Nothing about the procedural posture or
   history of this matter indicates that Malek is seeking to protract this case.
   Rather, Malek obtained discovery that purports to give rise to new claims against
   new parties (all new counts proposed), along with a new theory of liability as to
   Chef’s Roll (fraudulent inducement).       I find no dilatory motive here.5
                    C.     Futility of Amendment
          I find that—with the exception of any discernible proposed claim for
   fraudulent concealment of evidence (to the extent it is alleged)—Malek’s proposed
   claims against the Co-Founders are not “clearly futile.”      See Harrison Beverage


          Chef’s Roll does not argue that the proposed amendment was motivated by bad
          5

   faith. (ECF No. 85.)

                                                 10
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 11 of 27 PageID: 2120




   Co. v. Dribeck Imps., Inc., 133 F.R.D. 463, 468 (D.N.J. 1990).     Courts determine
   futility “by taking all pleaded allegations as true and viewing them in a light most
   favorable to the plaintiff.”     Winer Fam. Tr. v. Queen¸503 F.3d 319, 330–31 (3d
   Cir. 2007) (citation omitted).
        “An amendment would be futile when ‘the complaint, as amended, would
   fail to state a claim upon which relief could be granted.’”    See In re NAHC, Inc.
   Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002).    “If a proposed amendment is not
   clearly futile, then denial of leave to amend is improper.”      Harrison Beverage,
   133 F.R.D. at 468.    “A court will consider an amendment futile if it ‘is frivolous
   or advances a claim or defense that is legally insufficient on its face.’”   Jemas v.
   CitiMortgage, Inc., No. 12-03807, 2013 WL 1314729, at *4 (D.N.J. Mar. 28, 2013)
   (quoting Harrison Beverage, 133 F.R.D. at 468).         In determining whether an
   amendment is “insufficient on its face,” the court considers the Rule 12(b)(6)
   motion to dismiss standard.       In re Burlington Coat Factory Sec. Litig., 114 F.3d
   1410, 1434 (3d Cir. 1997).
                        i.      Fraudulent Inducement
        Malek’s proposed claim for fraudulent inducement is not clearly futile.6 “In
   order to establish a claim for fraudulent inducement, five elements must be
   shown: (1) a material misrepresentation of a presently existing or past fact; (2)
   made with knowledge of its falsity; and (3) with the intention that the other party
   rely thereon; (4) resulting in reliance by that party; (5) to his detriment.”   RNC
   Sys., Inc. v. Modern Tech. Grp., Inc., 861 F.Supp.2d 436, 451 (D.N.J. 2012) (citing
   Metex Mfg. Corp. v. Manson, No. 05-02948, 2008 WL 877870, at *4 (D.N.J. Mar.
   28, 2008)).
        The proposed second amended complaint alleges Chef’s Roll, “through
   Keslinke and others,” made material misrepresentations to Malek, including


        6 Malek occasionally conflates a fraudulent inducement claim with a fraudulent
   concealment claim in briefing. (ECF No. 83-1 p. 14.)



                                                11
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 12 of 27 PageID: 2121




   Chef’s Roll’s promises to issue stock to Malek and to promote Gunter Wilhelm
   products exclusively on Chef’s Roll’s website (in exchange for Malek’s investments
   in Chef’s Roll and other commitments).        (ECF No. 83-27 p. 15.) It alleges these
   promises were made to Malek in e-mails dated August 6, 2014 and November 16,
   2015, among “other” e-mails and “many” conversations.            (Id.) It further alleges
   that the Co-Founders knew their representations to Malek were false, and never
   intended to honor their promises.         (Id. pp. 16, 18.)    It pleads the elements of
   reliance, inducement, and damages.         (Id. pp. 18, 19.)
        In opposition, Chef’s Roll notes that Judge Martinotti dismissed Malek’s
   common-law fraud claim because the original complaint did not allege facts
   “suggesting that [the Co-Founders] knew or believed their representation to be
   false.”   (ECF No. 44 p. 21.)    Judge Martinotti also found that the complaint’s
   reliance on nonperformance of a promise as proof of fraudulent intent, without
   more, was inadequate.      (Id. p. 22.)   However, Judge Martinotti did afford Malek
   an opportunity to correct these deficiencies.          (ECF No. 45.)      Moreover, the
   fraudulent inducement claim is now supported by additional, fact allegations that
   render the proposed claim for fraudulent inducement “not clearly futile.”          (ECF
   No. 83-27 pp. 15–19.)
        In addition, Chef’s Roll argues that the fraudulent inducement claim is
   barred by the economic loss doctrine.        (ECF No. 85 p. 21.) “The economic loss
   doctrine prohibits the recovery in a tort action of economic losses arising out of a
   breach of contract.”    Sun Chem. Corp. v. Fike Corp., 243 N.J. 319, 328 n. 2 (2020)
   (citing Dean v. Barrett Homes, Inc., 204 N.J. 286, 296–97 (2010)).             However,
   “[t]he distinction between fraud in the inducement and fraud in the performance
   of a contract remains relevant to the application of the economic loss doctrine in
   New Jersey.”     Bracco Diagnostics, Inc. v. Bergen Brunswig Drug Co., 226
   F.Supp.2d 557, 563 (D.N.J. 2002).
        “The ‘critical issue’ with regard to economic loss ‘is whether the allegedly
   tortious conduct is extraneous to the contract.’”         Id. at 564 (quoting Emerson


                                                 12
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 13 of 27 PageID: 2122




   Radio Corp. v. Orion Sales, Inc., No. 95-06455, 2000 WL 49361, at *7 (D.N.J. Jan.
   10, 2000)).     “An alleged misrepresentation is extraneous to an agreement when
   it breaches a duty ‘separate and distinct from the performance’ of the agreement’s
   terms.”      Id. (citing Chen v. HD Dimension, Corp., No. 10-00863, 2010 WL
   4721514,       at   *6    (D.N.J.   Nov.   15,    2010)).   In       analyzing   whether    a
   misrepresentation is extraneous, courts must compare the misrepresentations
   with the specific contractual language at issue.        Montclair State Univ. v. Oracle
   USA, Inc., No. 11-02867, 2012 WL 3647427, at *6 (D.N.J. Aug. 23, 2012).
        Based on the foregoing authority, the economic loss doctrine does not bar
   Malek’s proposed fraudulent inducement claim. The parties have not cited to
   any terms of a final or written agreement for my consideration.                   Chef’s Roll
   disputes the existence of a formal agreement with Malek at all.              (ECF No. 83-1
   p. 14; ECF No. 85 pp. 7–11.) I cannot compare Chef’s Roll’s or the Co-Founders’
   alleged fraudulent promises against contract terms that have not been presented
   to me.       Thus, without the benefit of examining the terms of the agreement, if
   any, between the parties, I have no basis to conclude that the economic loss
   doctrine bars Malek’s proposed claim for fraudulent inducement.                  The claim is
   not clearly futile.
                            ii.   Fraudulent Concealment            7


        Malek’s proposed claim for fraudulent concealment is not clearly futile.              “To
   allege fraudulent concealment, a plaintiff must plead with particularity five



            Chef’s Roll lacks standing to challenge, on futility grounds, the remaining new
            7

   claims directed against the Co-Founders. “[C]urrent parties ‘unaffected by [the]
   proposed amendment’ do not have standing to assert claims of futility on behalf of
   proposed defendants.” Custom Pak Brokerage, LLC v. Dandrea Produce, Inc., No. 13-
   05592, 2014 WL 988829, at *2 (D.N.J. Feb. 27, 2014) (quoting Clark v. Hamilton Mortg.
   Co., No. 07-00252, 2008 WL 919612, at *2 (W.D. Mich. Apr. 2, 2008)). Thus, Chef’s Roll
   does not have standing to argue, on behalf of the Co-Founders, that Malek’s proposed
   claims for fraudulent concealment, shareholder oppression, breach of fiduciary duty, and
   fraudulent transfer against the Co-Founders are futile. Nevertheless, since the parties
   have raised the matter in briefing, I will address the futility factor under Foman.



                                                    13
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 14 of 27 PageID: 2123




   elements: (1) a material misrepresentation of a presently existing or past fact; (2)
   knowledge or belief by the defendant of its falsity; (3) an intention that the other
   person rely on it; (4) reasonable reliance thereon by the other person; and (5)
   resulting damages.” Delany v. Am. Express Co., No. 06-05134, 2007 WL
   1420766, at *5 (D.N.J. May 11, 2007) (citing Gennari v. Weichert Co. Realtors,
   148 N.J. 582, 610 (1997)).    The existence of a duty to disclose based on a special
   relationship distinguishes a fraudulent concealment claim from a fraudulent
   inducement claim.     See Argabright v. Rheem Mfg. Co., 15-05243, 258 F.Supp.3d
   470, 489 (2017) (citing Lightning Lube, Inc. v Witco Corp., 4 F.3d 1153, 1185 (3d
   Cir. 1993)).     “Such a duty [to disclose] arises when there is a fiduciary
   relationship between the parties, when one party expressly reposits trust in
   another party (or such trust is necessarily implied from the circumstances), or
   when the relationship between the parties is so intrinsically fiduciary that a
   degree of trust is required to protect the parties[.]”   Id. (citing Lightning Lube, 4
   F.3d at 1185).
         In opposition, Chef’s Roll challenges the proposed fraudulent concealment
   claim by noting that Malek “is not a shareholder of Chef’s Roll.” (ECF No. 85
   p. 23.)   Chef’s Roll argues, in essence, that no special relationship between Malek
   and the Co-Founders exists, and the fraudulent concealment claim is therefore
   futile.   However, as discussed, infra, Malek appears to qualify as a “shareholder”
   under the New Jersey Business Corporation Act, N.J.S.A. 14A:1-1, et seq. (BCA).
   Accordingly, the Co-Founders, as officers and directors of Chef’s Roll, would owe
   a fiduciary duty, or duties, to Malek as a shareholder.      Moreover, although the
   phrase “special relationship” is not used in the proposed pleading, such a
   relationship may be implied based on the new pleading’s allegations.
   Argabright, 258 F.Supp.3d at 489 (citation omitted).
         Here, Malek claims to have contributed to the early success and burgeoning
   growth of Chef’s Roll.     (ECF No. 83-27 ¶¶ 49, 53.)        He was enlisted as “a
   founding investor in Chef’s Roll” (id. ¶ 18), and “gave [Chef’s Roll] life [by


                                               14
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 15 of 27 PageID: 2124




   providing] cash, promotion[al] [services], and other … investments during [Chef’s
   Roll’s] infancy.”     (Id. ¶ 3.) Malek alleges, however, that the promised Founders
   Stock and Chef’s Roll shares were never issued to him, despite his services and
   investments in the company.         Importantly, “[t]he relation of joint adventurers,
   like that of co-partners, is fiduciary, one of trust and confidence, calling for the
   utmost good faith, permitting of no secret advantages or benefits.”        Silverstein v.
   Last, 156 N.J. Super. 145, 152 (App. Div. 1978) (quoting Bowne v. Windsor, 106
   N.J. Eq. 415, 416 (Ch. Div. 1930)).       Under these circumstances, the trust Malek
   reposited in the Co-Founders could support a cognizable fiduciary relationship
   such that the fraudulent concealment claim is not clearly futile.
            Chef’s Roll also claims that the proposed claim fails to satisfy Rule 9(b) since
   the claim does not provide “any factual predicate” supporting each element of the
   claim, is devoid of any reference to specific purported misrepresentations by the
   Co-Founders, and fails to specify the Co-Founders’ respective misconduct with
   any precision.      (ECF No. 85 p. 25.) Rule 9(b) provides that, “[i]n alleging fraud
   or mistake, a party must state with particularity the circumstances constituting
   fraud or mistake.”       Fed.R.Civ.P. 9(b).    “Malice, intent, knowledge, and other
   conditions of a person’s mind may be alleged generally.”         Id.
            Contrary to Chef’s Roll’s position, Malek specifically incorporates new
   allegations with regard to the proposed claim for fraudulent concealment (count
   five).     (ECF No. 83-27 ¶ 80.)    As such, I disagree with Chef’s Roll’s contention
   that the proposed fraudulent concealment claim violates Rule 9(b).                  This
   iteration of Malek’s pleading does contain fact allegations “suggesting that [the
   Co-Founders] knew or believed their representation[s] [and promises] to be
   false[,]” which Judge Martinotti found lacking in Malek’s original complaint.
   (ECF No. 44 p. 21.) The claim is not clearly futile.
            By contrast, I find that, if Malek is seeking to assert a claim for fraudulent
   concealment of evidence (to the extent such a claim can be gleaned from the
   proposed pleading), such a claim would be clearly futile. The elements of a


                                                  15
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 16 of 27 PageID: 2125




   fraudulent concealment of evidence claim are: “(1) That defendant in the
   fraudulent concealment action had a legal obligation to disclose evidence in
   connection with an existing or pending litigation; (2) That the evidence was
   material to the litigation; (3) That plaintiff could not reasonably have obtained
   access to the evidence from another source; (4) That defendant intentionally
   withheld, altered or destroyed the evidence with purpose to disrupt the litigation;
   and (5) That plaintiff was damaged in the underlying action by having to rely on
   an evidential record that did not contain the evidence defendant concealed.”
   Huzinec v. Six Flags Great Adventure, LLC, No 16-02754, 2017 WL 44850, at *6
   (D.N.J. Jan. 3. 2017) (citing Rosenblit v. Zimmerman, 166 N.J. 391, 406–07
   (2001)).
        The new pleading alleges facts which satisfy some, but not all, of the
   elements of a fraudulent concealment of evidence claim:
              This pattern of fraud and deception has continued through
              this litigation, as [the Co-Founders] instructed their
              attorneys to stall and hinder Malek’s lawful attempts to
              prosecute this action and to obtain financial information
              about Chef’s Roll, including by contesting personal
              jurisdiction, [and] objecting to basic discovery regarding the
              financial condition of the company, …

   (ECF No. 83-27 ¶ 71.)
        While the new pleading refers to pending litigation (i.e., this lawsuit), there
   are no allegations that Malek was damaged in this matter by having to “rely on
   an evidential record that did not contain the evidence defendant concealed.”
   Huzinec, 2017 WL 44850, at *6 (citation omitted).    Malek also fails to plead that
   he “could not reasonably have obtained access to the evidence from another
   source[.]” Id.   Accordingly, even though Malek in briefing recites the elements
   of a fraudulent concealment of evidence claim (ECF No. 83-1 p. 17), an
   examination of the proposed complaint reveals that Malek intends to proceed




                                             16
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 17 of 27 PageID: 2126




   with a fraudulent concealment claim (for which leave will be granted), not a
   fraudulent concealment of evidence claim (for which leave will be denied).
        With regard to Chef’s Roll’s economic loss doctrine argument as to count
   five, again, I do not have any final agreement before me, and Chef’s Roll disputes
   that such an agreement exists.        Thus, Chef’s Roll’s argument that “the
   fraudulent concealment claim [is] intrinsic to the contractual claim, [and] the two
   claims are virtually identical,” is rejected.   (ECF No. 85 p. 22.)   As with the
   fraudulent inducement claim, I cannot find that the economic loss doctrine bars
   Malek’s proposed claim for fraudulent concealment.
                       iii.   Shareholder Oppression
        Malek’s proposed claim for shareholder oppression is not clearly futile.
   Oppressed shareholders may seek redress under the BCA.          The BCA provides
   that, in a corporation of twenty-five or fewer shareholders, a court may take
   remedial action where “the directors or those in control have … mismanaged the
   corporation, or abused their authority as officers or directors or have acted
   oppressively or unfairly toward [a] minority shareholder[ ] in their capacities as
   shareholders, directors, officers or employees.”   N.J.S.A. 14A:12-7(1)(c).   “[T]he
   label worn by those accused of oppression—whether stockholders, directors or
   officers—is not critical … [t]he question is whether the[ ] [oppressors] have the
   power to work their will on others—and whether have done so improperly.”
   Bonavita v. Corbo, 300 N.J. Super. 179, 188 (Ch. Div. 1996).
        “Ordinarily, oppression … is clearly shown when the[ ] [oppressing
   shareholders] have awarded themselves excessive compensation, furnished
   inadequate dividends, or misapplied and wasted corporate funds.”      Muellenberg
   v. Bikon Corp., 143 N.J. 168, 180 (1996).       The BCA recognizes “the uniquely
   disadvantageous position a minority shareholder occupies in a close corporation.”
   Tutunikov v. Markov, No. A-1827-10T3, 2013 WL 3940889, at *7 (N.J. App. Div.
   Aug. 1, 2013). Oppression “has been defined as frustrating a shareholder’s




                                             17
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 18 of 27 PageID: 2127




   reasonable expectations” and “is usually directed at a minority shareholder
   personally[.]”   Brenner v. Berkowitz, 134 N.J. 488, 506 (1993).
        In opposition, Chef’s Roll argues that Malek fails to plead facts
   demonstrating that Malek is a Chef’s Roll shareholder.      (ECF No. 85 p. 23.) It
   argues that Malek does not meet the dictionary-definition of “shareholder” since
   Malek alleges he never received the promised stock.        (Id. p. 24.)   Absent any
   formal contract confirming Malek’s stock ownership, Chef’s Roll argues, Malek
   “cannot be a shareholder in Chef’s Roll.”    (Id.) Further, since the BCA defines
   “shareholder” as “a holder of record of shares,” if Malek never received the shares,
   he was never a “holder of record,” and so does not qualify as a shareholder.     (Id.
   pp. 23, 24.) In response, Malek contends that, under New Jersey law, “where a
   promise to confer shares in a corporation is breached, the party entitled to the
   shares is also entitled to assert claims that it could have asserted if the shares
   had been issued as promised.”     (ECF No. 86 p. 6.)
        Chef’s Roll correctly notes that the BCA defines “shareholder” as “one who
   is a holder of record of shares in a corporation.”           N.J.S.A. 14A:1-2.1(l).
   However, the BCA qualifies all of its definitions with: “unless the context
   otherwise requires[.]”   N.J.S.A. 14A:1-2.1. Moreover, and significantly, “[w]hen
   payment of the full consideration for which shares are to be issued is made, the
   subscriber shall thereupon become entitled to all the rights and privileges of a
   holder of such shares, … and such shares shall be fully paid and nonassessable.”
   N.J.S.A. 14A:7-5(2).8 “The consideration to be paid for shares may be paid in (i)
   money, (ii) real property, (iii) tangible or intangible personal property, … or (iv)
   labor or services rendered or to be rendered to the corporation.”   49 N.J. Practice:
   Business Law Deskbook, § 2:29 (2020–21 ed.) (citing N.J.S.A. 14A:7-5(1)).      “With



        8 Chef’s Roll opposition draws attention to dictionary definitions, yet does not
   address this provision of the BCA, or the qualifying language under the “definitions”
   section of the BCA.



                                               18
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 19 of 27 PageID: 2128




   respect to the promise of future services as consideration, in determining the
   fairness of the value of such consideration, one of the factors that the board or
   shareholders should consider is whether the obligation is evidenced by a contract
   and   the   enforceability    of    the    promise.”   Id.   (citing   N.J.S.A.   14A:7-5
   [Commissioners’ Comment-1988 Amendments]).                In addition, “the question of
   whether one is a minority shareholder should not ‘be determined through a
   mechanistic count of stock ownership percentage[.]’”         Bonavita, 300 N.J. Super.
   at 188 (quoting Berger v. Berger, 249 N.J. Super. 305, 315 (Ch. Civ. 1991)).
         Here, Malek alleges he paid substantial consideration to Chef’s Roll in the
   form of cash investments and promotional services in exchange for Founders
   Stock and Chef’s Roll shares.       As such, Malek would qualify as a shareholder
   under the BCA, entitling him to all “rights and privileges” of a holder of record of
   shares. N.J.S.A. 14A:7-5(2).        Accordingly, his proposed claim for shareholder
   oppression is not clearly futile.
         Under Chef’s Roll’s interpretation of “shareholder,” oppressors could accept
   full consideration in exchange for promised shares, never issue the shares, and
   remain insulated from liability under the BCA.               New Jersey courts have
   dispensed with “labels” and mechanistic applications in favor of a “qualitative
   evaluation” to further the policy underlying the BCA, which is to “prevent abuse
   and oppression by those in control of a closely-held corporation upon those with
   inferior interests.”    Bonavita, 300 N.J. Super. at 188 (citing to N.J.S.A. 14A:12-
   7) (internal quotations omitted).         Chef’s Roll’s proffer to apply the dictionary-
   definition over the BCA-definition of “shareholder” is rejected.
                          iv.   Breach of Fiduciary Duty
         Malek’s proposed claim for breach of fiduciary duty is not clearly futile.      “A
   breach of fiduciary duty, like professional negligence, is a theory in tort.”
   Cantillo v. Fraenkel, No. A-0094-15T4, 2016 WL 7335811, at *4 (N.J. App. Div.
   Dec. 19, 2016) (citing In re Estate of Lash, 169 N.J. 20, 27 (2001)).        “A fiduciary
   who commits a breach of his duty as a fiduciary is guilty of tortious conduct to the


                                                  19
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 20 of 27 PageID: 2129




   person for whom he should act.”       Restatement (Second) of Torts § 874 (1979).
   The fiduciary’s obligations to the dependent party include a duty of loyalty and a
   duty to exercise reasonable skill and care.    Restatement (Second) of Trusts §§ 170,
   174 (1959).    Accordingly, the fiduciary is liable for harm resulting from a breach
   of the duties imposed by the existence of such a relationship.           Restatement
   (Second) of Torts § 874 (1979).
        “Under New Jersey law, a fiduciary relationship exists when one party is
   ‘under a duty to act for or give advice for the benefit of another on matters within
   the scope of their relationship.’”    Miller v. Butler, No. 12-01004, 2014 WL
   1716184, at *3 (D.N.J. Apr. 30, 2014) (quoting F.G. v. MacDonnell, 150 N.J. 550,
   563 (1997)).    Of particular significance to this lawsuit, “[t]he relation of joint
   adventurers, like that of co-partners, is fiduciary, one of trust and confidence,
   calling for the utmost good faith, permitting of no secret advantages or benefits.”
   Silverstein, 156 N.J. Super. at 152 (quoting Bowne, 106 N.J. Eq. at 416).
        Chef’s Roll’s opposition characterizes Malek’s breach of fiduciary duty claim
   as a mere derivative action, and thereby attempts to contort and limit the claim.
   (ECF No. 85 pp. 25, 26.)   First, fiduciary relationships exist outside the director-
   shareholder context.    See Aden v. Fortsh, 169 N.J. 64, 78–79 (2001) (recognizing
   insurance agents and brokers as fiduciaries).      Here, it is not disputed that Malek
   and the Co-Founders were partners, mutually promoting the growth of both
   Chef’s Roll and Gunter Wilhelm.      This relationship may be fiduciary in nature.
   See Silverstein, 156 N.J. Super. at 152 (fiduciary relationship exists between
   “joint adventurers, like that of co-partners”).
        Furthermore, Malek has brought claims sounding in contract and fraud that
   are independent of his status as a shareholder of Chef’s Roll.     Thus, Chef’s Roll’s
   argument that Malek “does not assert any facts demonstrating that the harms
   were unique to him” is rejected.     There are permissible grounds for individual
   claims here.    Compare Pullman-Peabody, Co. v. Joy Mfg. Co., 662 F.Supp. 32, 35
   (D.N.J. 1986) (rejecting direct claims since there was “no cognizable assertion of


                                                 20
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 21 of 27 PageID: 2130




   violation of a contract right of Plaintiffs or of injury to them independent of their
   being stockholders of the corporation”).    Malek’s direct claims as a shareholder
   of Chef’s Roll and as an investing partner with the Co-Founders, based on alleged
   breaches of fiduciary duties, are not clearly futile.
        To the extent Malek’s new pleading asserts derivative claims, those claims—
   while potentially problematic—are, at this juncture, not clearly futile.           As
   previously discussed, Malek may qualify as a shareholder under the BCA.            “A
   shareholder derivative action is a unique and anomalous legal remedy.”        Kamen
   v. Kemper Fin. Servs., Inc. 500 U.S. 90, 95 (1991).     “The purpose of the derivative
   action was to place in the hands of the individual shareholder a means to protect
   the interests of the corporation from the misfeasance and malfeasance of faithless
   directors and managers.”      Id.   Under Rule 23.1, “a shareholder may file a
   derivative suit against the board of directors to claim enforcement of a right of
   the corporation where the corporation has failed to assert that right.”     Kanter v.
   Barella, 489 F.3d 170, 176 n. 5 (3d Cir. 2007).         A derivative action typically
   requires the plaintiff to make pre-suit demand on the board (that is, for the board
   to bring suit on behalf of the corporation).    Blasband v. Rales, 971 F.2d 1034,
   1048 (3d Cir. 1992).
        “The substantive requirements of demand are a matter of state law.”
   Freedman v. Redstone, 753 F.3d 416, 423 (3d Cir. 2014). Under the BCA, a
   shareholder may commence or maintain a derivative proceeding so long as the
   shareholder: “(1) was a shareholder of the corporation at the time of the act or
   omission complained of … ; and (2) fairly and adequately represents the interests
   of the corporation in enforcing the right of the corporation.”    N.J.S.A. 14A:3-6.2.
   In New Jersey, written demand is a categorial prerequisite to a derivative action
   without exception. See Hirschfeld v. Beckerle, 405 F.Supp.3d 601, 608 (D.N.J.
   2019) (N.J.S.A. 14A:3-6.3 as amended is “clear on its face that, in a derivative
   action, pre-suit demand is mandatory in all circumstances”).       However, the BCA
   “was amended so as to apply the shareholder derivative provisions automatically,


                                              21
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 22 of 27 PageID: 2131




   making the provisions applicable unless the corporation indicated otherwise in
   its certificate of incorporation.”   Id. at 607 (emphasis in original).
        While Malek’s new pleading discusses the futility of a demand, it omits any
   factual allegation concerning whether a pre-suit demand was made upon Chef’s
   Roll in writing.    The proposed new pleading does not reference or discuss Chef’s
   Roll’s certificate of incorporation, which has not been presented to me for
   consideration.     The terms of the certificate could resolve the question of whether
   N.J.S.A. 14A:3-6.3 has any applicability here.     On the other hand, Chef’s Roll in
   opposition does not challenge Malek’s proposed derivative claim as Foman-futile
   on N.J.S.A. 14A:3-6.3 grounds.        Ultimately, since Chef’s Roll’s certificate of
   incorporation is not before me, I cannot find that Malek’s proposed derivative
   action is clearly futile.
                         v.     Fraudulent Transfer
        Malek’s proposed claim for fraudulent transfer is not clearly futile.     “Two
   elements must be pled with sufficient particularity to plausibly allege a claim
   under [New Jersey’s Uniform Fraudulent Transfer Act, N.J.S.A. 25:2-20, et seq.
   (UFTA)]: (1) whether the debtor has put some asset beyond the reach of creditors
   which would have been available to the creditors at some point in time but for the
   conveyance; and (2) whether the debtor transferred property with an intent to
   defraud, delay, or hinder the creditor.”    Burt v. Key Trading LLC, No 12-06333,
   2014 WL 5437070, at *4 (D.N.J. Oct. 22, 2014) (citing MSKP Oak Grove, LLC v.
   Venuto, 875 F.Supp.2d 426, 435 (D.N.J. 2012)).
        Chef’s Roll contends that Malek “fails to plead any facts demonstrating that
   the alleged payments had put some asset beyond [Malek’s] reach and those assets
   would have been available to him at some point in time but for the conveyance.”
   (ECF No. 85 p. 28.)    It also argues that the new pleading fails to plead intent on
   the part of the Co-Founders to defraud, delay, or hinder.     (Id.) Rule 9(b) applies
   to fraudulent transfer claims under the UFTA.              MSKP Oak Grove, 875
   F.Supp.2d at 434.      “To satisfy this standard, the plaintiff must plead or allege


                                                22
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 23 of 27 PageID: 2132




   the date, time, and place of the alleged fraud or otherwise inject precision or some
   measure of substantiation into a fraud allegation.”   Frederico v. Home Depot, 504
   F.3d 188, 200 (3d Cir. 2007) (citation omitted).
         Malek’s proposed fraudulent transfer claim, while at times imprecisely
   pleaded, is not “clearly futile.”     The new complaint identifies Malek as a
   “creditor” owed debts by Chef’s Roll.    (ECF No. 83-27 ¶ 109). It alleges the Co-
   Founders diverted assets from Chef’s Roll to themselves, family members, and
   other companies in which the Co-Founders hold interests.       (Id. ¶¶ 108, 110, 111.)
   These allegations underpin the first element of Malek’s UFTA claim.                In
   addition, the new complaint claims the Co-Founders were “aware” of their debts
   to Malek, yet made the transfers “intentionally.”              (Id.) The proposed
   fraudulent transfer claim (count eight) also incorporates all preceding allegations
   of fraud and fraudulent intent by reference.    (Id. ¶ 106.)
         Furthermore, Malek points out that a number of allegedly fraudulent
   transfers were identified in Chef’s Roll’s general ledgers from 2016 through 2020,
   which were only received by Malek in mid-October of 2020.(ECF No. 86 p. 15.)
   As such, Malek was not in possession of all documents relevant to his proposed
   fraudulent transfer claim when he commenced this case or during the original
   period to amend.    Importantly, “[i]n spite of Rule 9(b)’s heightened requirements
   … courts should be conscious of the fact that application of these more stringent
   pleading standards may allow ‘sophisticated defrauders’ to ‘successfully conceal
   the details of their fraud.’”   MSKP Oak Grove, 875 F.Supp.2d at 434 (quoting In
   re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1418 (3d Cir. 1997)).      “In
   situations where the required factual material ‘is peculiarly within the
   defendant’s knowledge or control, the rigid requirements of 9(b) may be relaxed.”
   Id.
         Chef’s Roll points out that the new complaint “fails to specify the date and
   time of the alleged fraudulent transfer, the amounts of the transfer, [or] the
   [recipients of] the transfer[.]”   (ECF No. 85 p. 27.) But Chef’s Roll ignores the


                                              23
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 24 of 27 PageID: 2133




   fact that Malek only obtained documents containing such information in October
   of 2020, after Malek had already commenced the process to amend his pleading.
   And since Rule 9(b)’s normally stringent requirements should be relaxed under
   the circumstances presented here, Malek’s proposed fraudulent transfer claim is
   not clearly futile and survives Chef’s Roll’s opposition to the Motion.
        Moreover, with a UFTA claim, “[c]ourts look to the presence of factors
   enumerated in” N.J.S.A. 25:2-26, “a.k.a. the ‘badges of fraud,’ to determine if the
   ‘intent’ element for a fraudulent conveyance claim has been sufficiently pled.”
   Burt, 2014 WL 5437070, at *5 (citing MSKP Oak Grove, 875 F.Supp.2d at 435).
   “These badges of fraud ‘represent circumstances that so frequently accompany
   fraudulent transfers that their presence gives rise to an inference of intent.’”
   Pompeo v. Est. of Hudson, No. 11-06899, 2013 WL 2182304, at *4 (D.N.J. May 20,
   2013).   “[I]n determining actual intent under the [UFTA]” courts may consider,
   “among other factors,” whether:
                    (1) The transfer or obligation was to an insider;9
                   (2) The debtor retained possession or control of the
              property transferred after the transfer;
                   (3) The transfer or obligation was disclosed or
              concealed;
                   (4) Before the transfer was made or obligation was
              incurred, the debtor had been sued or threatened with suit;
                   (5) The transfer was of substantially all the debtor’s
              assets;
                    (6) The debtor absconded;
                    (7) The debtor removed or concealed assets;




        9Insiders “stand in close relation to the debtor as to give rise to the inference that
   they have the ability to influence or control the debtor’s action.” Pompeo, 2013 WL
   2182304, at *7 (internal citations and quotations omitted). Transfers made between
   husband and wife are “especially suspect.” Cafaro v. HMC, No. 07-02793, 2008 WL
   4224805, at *8 (D.N.J. Sept. 8, 2008) (internal citations omitted).



                                                 24
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 25 of 27 PageID: 2134




                   (8) The value of the consideration received by the
              debtor was reasonably equivalent to the value of the asset
              transferred or the amount of the obligation incurred;
                   (9) The debtor was insolvent or became insolvent
              shortly after the transfer was made or the obligation was
              incurred;
                    (10)The transfer occurred shortly before or shortly
              after a substantial debt was incurred; and
                    (11)The debtor transferred the essential assets of the
              business to a lienor who transferred the assets to an insider
              of the debtor.
   Burt, 2014 WL 5437070, at *5 (citing N.J.S.A. 25:2-26).       “The proper inquiry is
   whether the badges of fraud are present, not whether some factors are absent.”
   MSKP Oak Grove, 875 F.Supp.2d at 436. “[T]he presence of a single badge of
   fraud is sufficient to cast suspicion on the transferor’s intent.”   Id. at 437 (citing
   Gilchinsky v. Nat’l Westminster Bank N.J., 159 N.J. 463, 477 (1999)).      “Although
   the presence of a single factor … may cast suspicion on the transferor’s intent,
   the confluence of several in one transaction generally provides conclusive
   evidence of an actual intent to defraud.”    Id. at 436.
        Here, I recognize at least several badges of fraud sufficient to support an
   inference of intent, and reject Chef’s Roll’s futility argument as to this proposed
   claim. First, as Malek alleges the Co-Founders paid family members and their
   spouses, at least some transfers were made to “insiders.”            Transfers made
   between husband and wife are “especially suspect.”         Cafaro, 2008 WL 4224805,
   at *8.   Second, since Malek claims the Co-Founders are funneling assets into
   other entities in which they have interests, as debtors the Co-Founders retained
   control over transferred assets.   Third, Malek characterizes the nature of certain
   payments as “mysterious” and alleges that the Co-Founders are falsely claiming
   that Chef’s Roll is suffering financial losses while funds are being siphoned away.
   Malek elsewhere alleges that the Co-Founders “concealed from Malek
   information about their misconduct in the management of Chef’s Roll[.]”          (ECF



                                               25
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 26 of 27 PageID: 2135




   No. 83-27 ¶ 82.) These allegations support the factor that the Co-Founders
   moved and concealed assets.      As the parties have not addressed the badge-of-
   fraud analysis in briefing, I will not examine each factor enumerated in N.J.S.A.
   25:2-26.   But I am satisfied that at least a few badges of fraud can be gleaned
   from the new pleading, such that the proposed fraudulent transfer claim is not
   clearly futile.
                         vi.   Co-Founders as Individual Defendants

          I find that the proposed addition of the Co-Founders individually as new
   defendants should be permitted.      In opposition, Chef’s Roll argues Malek knew
   about the Co-Founders and their relationship to Chef’s Roll “since the beginning
   of this litigation[,]” failed to assert any claims against them “until recently[,]” and
   offers no explanation for the delay.    (ECF No. 85 p. 18.) It notes that Malek’s
   “real motive” to add the Co-Founders is to protect Malek from the consequences
   of Chef’s Roll’s “imminent bankruptcy.”       (Id p. 6.) Malek, in response, points
   out that Chef’s Roll can only oppose adding new parties on the basis of undue
   delay or prejudice.     (ECF No. 86 p. 11.) He also notes that the Co-Founders
   have been participating in this matter “since the outset of the case,” so they would
   not suffer undue prejudice if added as new parties.       (Id.) Malek submits that
   the claims against the Co-Founders “are based upon the same core of operative
   facts as those against [Chef’s Roll][,]” which makes it “unlikely that significant
   additional discovery [will] be needed[.]”   (Id.)
          “[C]urrent parties ‘unaffected by [the] proposed amendment’ do not have
   standing to assert claims of futility on behalf of proposed defendants.”      Custom
   Pak Brokerage, LLC v. Dandrea Produce, Inc., No. 13-05592, 2014 WL 988829, at
   *2 (D.N.J. Feb. 27, 2014) (quoting Clark v. Hamilton Mortg. Co., No. 07-00252,
   2008 WL 919612, at *2 (W.D. Mich. Apr. 2, 2008)).       “Rather, current parties only
   possess standing to challenge an amended pleading directed to proposed new
   parties on the basis of undue delay and/or prejudice.”        Id. (citing Nat’l Indep.
   Theatre Exhibitors, Inc. v. Charter Fin. Grp., Inc., 747 F.2d 1396, 1404 (11th Cir.

                                               26
Case 2:18-cv-03205-BRM-ESK Document 90 Filed 03/04/21 Page 27 of 27 PageID: 2136




   1984)).    In addition, “[p]roposed defendants ‘do not have standing to oppose’ a
   motion to amend ‘because they are not yet named parties[.]’”    Id. (quoting State
   Farm Mut. Auto Ins. Co. v. CPT Med. Servs., P.C., 246 F.R.D. 143, 146 n.1
   (E.D.N.Y. 2007)).
           With regard to the proposed addition of the Co-Founders as new
   defendants, for reasons previously stated, I find no undue delay.       There is,
   likewise, no undue prejudice to Chef’s Roll occasioned by the addition of the Co-
   Founders. The parties have substantially completed written discovery, and the
   depositions of several witnesses have already proceeded.   Malek represents that
   a “significant” amount of additional discovery is, at this juncture, unlikely.
   Chef’s Roll cannot reasonably claim it is surprised by the proposed joinder of the
   Co-Founders: Malek’s prior pleading filed on September 16, 2019, under the
   “parties” section, identifies the Co-Founders by name and residence.    (ECF No.
   46 ¶¶ 4, 5.)   Since I find no undue delay and no undue prejudice to Chef’s Roll,
   leave to add the Co-Founders will be granted.


                                    CONCLUSION

        For the reasons stated, the Motion is GRANTED in part and DENIED in
   part.     A separate Order accompanies this Opinion.



                                                   /s/ Edward S. Kiel
                                                  EDWARD S. KIEL
                                                  UNITED STATES MAGISTRATE JUDGE
   Date: March 4, 2021




                                             27
